Dear Mr. Sanchez:
You requested the opinion of this office concerning the availability of state supplemental pay for a firefighter retiring from one job and going to another job where he would otherwise be eligible to receive state pay.
R.S. 33:2001, et seq., sets forth the procedure and laws regarding supplemental salaries.  As stated in R.S. 33:2001 this law was enacted in the exercise of the police power of the State, to promote the public welfare and safety, by providing better protection from fire and other conflagrations. R.S.33:2002 allows for extra compensation to be paid employees of fire departments as follows in pertinent part:
      "A.  In addition to the compensation now paid by any municipality, parish, fire protection district, or other political subdivision, maintaining a fire department . . . to any employee of such department or corporation, which term "employee" as used herein expressly excludes any person presently drawing a retirement or disability pension . . . every paid, regularly employed employee who is paid not less than three hundred dollars per month, not including supplemental pay . . . who are carried on the payroll of such fire department and every employee as defined herein who is paid from funds of the parish or municipality . . . shall be paid extra compensation by the state as follows . . ."  (Emphasis supplied)
As set forth above, only employees may be paid supplemental pay and an employee does not include "any person presently drawing a retirement or disability pension".
Of course, if a retired employee was willing to not draw his retirement or disability pension, the employee could receive supplemental pay; otherwise, Louisiana law does not allow a person drawing retirement or disability benefits to receive firefighters supplemental pay.
While this appears to be discriminatory treatment on its face, the scheme does not appear to violate the equal protection clauses of the United States and Louisiana Constitutions as there is no suspect class involved.  The discrimination is not based on race, religion, age, national ancestry or the like.
Trusting this adequately responds to your request, I remain
Yours very truly
                              RICHARD P. IEYOUB Attorney General
                              BY: MARTHA S. HESS Assistant Attorney General
MSH:fbm